Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

1.	This action is in response to the amendment filed May 6, 2022.  Claim 1 was amended, claims 8-31 have been cancelled and claims 32-45 have been added, rendering claims 1-7 and 32-45 pending.

New Matter - 35 U.S.C. 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


3.	Claims 1 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase, “plurality of sequential component layers comprising plasma-treated polymer powder” does not appear to be supported by the specification.
The Examiner was not able to find support for the added limitation discussed above at the cited portions of the specification, as no cited portions of the specification were indicated by Applicant.
Claim 39 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The phrase, “first side comprising an amine functional moiety located on polymer powder surfaces of the first substrate” does not appear to be supported by the specification.
The Examiner was not able to find support for the added limitation discussed above at the cited portions of the specification, as no cited portions of the specification were indicated by Applicant.
	Claims 2-7, 33-38 and 40-45 are rejected as being dependent on independent claims 1, 32 and 39.

Response to Arguments

4.	The rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 34-35 of U.S. Patent Application No. 16/527385, is withdrawn due to Applicant filing a terminal disclaimer of prior Patent Application No. 16/527385
The terminal disclaimer filed on May 6, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior Patent Application No. 16/527385has been reviewed and is accepted. 
The rejection made under 35 U.S.C. 102(a)(1) as being anticipated by Dugan (U.S. 2009/0181592) is withdrawn due to Applicant amending claim 1 to include “a sintered plurality of sequential component layers comprising plasma-treated polymer powder.”

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781